DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 71, each reference of “end sealing ring 20” should be changed to “end sealing ring 16”, this will correspond to figure 11 and differentiate from sealing ring 20 (see figure 18).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-18, it is unclear if the phrase “a tubular flow channel” (in each of line 2 of the respective claims) is intended to reference the previously recited tubular flow channel of claim 1, or another tubular flow channel.  It is suggested that each tubular flow channel be changed to “the tubular flow channel”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005 282780 A to Kawaguchi.
Re-claim 1, Kawaguchi discloses a method for liquid rubber composite nodes with a tubular flow channel, the method comprising: adding a middle spacer sleeve 3 between an outer sleeve 51 and a mandrel 1, bonding the middle spacer sleeve and the mandrel together through rubber vulcanization (see translation, page 3 paragraph 7 “The rubber elastic body 4 … integrally vulcanized …”), assembling the integrated middle spacer sleeve and the mandrel into the outer sleeve; installing a tubular flow channel 49 in the mandrel (the radially extending portions 43 and 44 are interpreted as extensions of the mandrel); hollowing the middle spacer sleeve to form a plurality of spaces (see figure 4); after vulcanization, forming a plurality of interdependent liquid cavities 55/56 by using rubber and the plurality of spaces; and arranging liquid in the plurality of liquid cavities and communicating the plurality of liquid cavities through the tubular flow channel.
Re-claim 2, Kawaguchi further discloses the tubular flow channel is formed as follows: the mandrel is arranged into an inner part 11 and an outer part 43; the inner part is a mandrel body, and the outer part is a mandrel outer sleeve; the mandrel body is assembled into the mandrel outer sleeve; flow channel grooves are arranged on an outer circumferential surface of the mandrel body; the flow channel grooves are distributed around the outer circumferential surface of the mandrel body; a pipe body 6 arranged in each flow channel groove along a length direction of the flow channel groove; with both ends of the pipe body respectively communicated with the plurality of liquid cavities.
Re-claim 3, the flow channel grooves are arranged in a first arrangement mode; the first arrangement mode is that the flow channel grooves are directly arranged on the outer circumferential surface of the mandrel body 43; the pipe bodies are placed in the flow channel grooves; the mandrel body is assembled into the mandrel outer sleeve; after assembly, the inner circumferential surface of the mandrel outer sleeve is in direct contact with the pipe bodies; and the pipe bodies are pressed in the flow channel grooves.  
Re-claim 6, the middle spacer sleeve 3 is an integral spacer sleeve; two liquid cavities 55/56 are arranged therein; the two liquid cavities are symmetrically distributed on the middle spacer sleeve about an axis of the middle spacer sleeve (see figure 2).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,728,086 to Ishiyama et al.
Re-claim 1, Ishiyama et al. disclose (as part of at least figures 6 and 7) a method for liquid rubber composite nodes with a tubular flow channel, the method comprising: adding a middle spacer sleeve 16 between an outer sleeve 14 and a mandrel 12/24, bonding the middle spacer sleeve and the mandrel together through rubber vulcanization (see column 3 lines 1-4), assembling the integrated middle spacer sleeve and the mandrel into the outer sleeve; installing a tubular flow channel 26 in the mandrel; hollowing the middle spacer sleeve to form a plurality of spaces (see column 3 lines 23-31); after vulcanization, forming a plurality of interdependent liquid cavities 20/22 by using rubber and the plurality of spaces; and arranging liquid in the plurality of liquid cavities and communicating the plurality of liquid cavities through the tubular flow channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. in view of US 4,974,819 to Reichard et al.
Re-claim 2, Ishiyama et al. further teach the tubular flow channel is formed as follows: the mandrel is arranged into an inner part 12 and an outer part 24; the inner part is a mandrel body, and the outer part is a mandrel outer sleeve; the mandrel body is assembled into the mandrel outer sleeve; flow channel grooves 26 are arranged on an outer circumferential surface of the mandrel body 12; the flow channel grooves are distributed around the outer circumferential surface of the mandrel body.  However, Ishiyama et al. fail to teach a pipe body arranged in each flow channel groove along a length direction of the flow channel groove; with both ends of the pipe body respectively communicated with the plurality of liquid cavities.
Reichard et al. teach a liquid rubber damper having liquid cavities connected via a flow channel 40.  Within the flow channel 40 is situated a pipe body 42a, which can take a shape or form to achieve a desired damping characteristic (i.e. tuning) by lengthening the flow channel path (see figure 8 and column 10 lines 32-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed within the flow channel groove of Ishiyama et al. a pipe body of the type taught by Reichard et al., thus providing means of tuning the channel to a specific damping characteristic as needed, without altering the flow channel groove.
Re-claim 3, the flow channel grooves are arranged in a first arrangement mode; the first arrangement mode is that the flow channel grooves are directly arranged on the outer circumferential surface of the mandrel body 12; the pipe bodies are placed in the flow channel grooves; the mandrel body is assembled into the mandrel outer sleeve 24; after assembly, the inner circumferential surface of the mandrel outer sleeve is in direct contact with the pipe bodies; and the pipe bodies are pressed in the flow channel grooves.  The pipe body as taught by Reichard et al. is added before the mandrel body is inserted into the mandrel sleeve, since insertion of the pipe body after this step is impractical or impossible.
Re-claim 4, the liquid cavities 20/22 are formed as follows: firstly, the plurality of spaces are dug out on the middle spacer sleeve (i.e. the sleeve is cutout as previously stated); the spaces are similar to through holes, and outer ends and inner ends of the spaces are open; the openings at the inner ends of the spaces are sealed, the openings at the inner ends of the spaces are blocked by the vulcanized rubber 18 after the mandrel and the middle spacer sleeve are bonded together through rubber vulcanization; the openings at the outer ends of the spaces are sealed, an arc cover plate 48 is covered on the hollowed middle spacer sleeve and blocks the openings at the outer ends of the spaces; and the plurality of spaces form the plurality of liquid cavities.
Re-claim 5, a bump (see figure 7) protrudes towards the mandrel 12/24 arranged on an inner circumferential arc surface of the arc cover plate; the bump comes into contact with the rubber to provide nonlinear stiffness, and the bump comes into contact with the mandrel to form hard stop (see column 5 lines 16-19).
Re-claim 6, the middle spacer sleeve 16 is an integral spacer sleeve; two liquid cavities 20/22 are arranged therein; the two liquid cavities are symmetrically distributed on the middle spacer sleeve about an axis of the middle spacer sleeve (see figure 7).
Re-claim 10, the openings at the outer ends of the spaces are sealed, a step part is arranged on the middle spacer sleeve (see figures 6 and 7), a complete ring of the step part is arranged along the openings at the outer ends of the spaces, and the arc cover plate is covered on the step part.  The ends of the middle spacer sleeve 16 are rings left from the tube after the cutout step is completed, these rings are bonded by vulcanization to the rubber member 18.
Allowable Subject Matter
Claims 7-9 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Konishi, Saito, Kanda, Matsui et al., Orikawa et al., Yokota et al., Bouhier, Yano and Schwerdt each teach a liquid damper having tubular flow channel connection two liquid chambers.  Makibayashi et al. teach an annular tubular fluid conduit.  Bausch teaches a fluid filling connection.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 16, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657